Citation Nr: 1824624	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-37 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure and as secondary to a service connected disease or injury. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to November 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2017. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a respiratory disorder, to include as due to exposure to herbicides. The Board finds that a remand is warranted for additional development.

As an initial matter the Board notes that the Veteran is currently service connected for lung cancer with residual chronic obstructive pulmonary disease (COPD) rated at 100 percent disabling from November 20, 2014 forward. 

The Veteran served in the Republic of Vietnam from January 1962 to May 1962 and as such exposure to herbicides is presumed. Service treatment records (STRs) note in August 1961 the Veteran was hospitalized with complaints of chills, fever and a slight wheezing in the base of both lungs and he was diagnosed with pneumonia. See August 3, 1961 STR. 

VA treatment records have been associated with the claims file and note ongoing treatment for bronchitis, COPD, emphysema, shortness of breath and pneumonia. Additionally, in October 2014 the Veteran underwent a right upper lobectomy for adenocarcinoma of the lung, stage I. The Veteran and his wife in July 2017 testified to ongoing bronchitis and symptoms of respiratory difficulty since separating from service. See July 2017 hearing transcript. Most recently the Veteran was afforded a VA examination in March 2018, which noted chronic bronchitis and COPD. The Board notes that the evidence as it stands tends to indicate that additional respiratory disorders may be related to the Veteran's service. The Veteran has not been afforded a VA opinion as to whether these additional respiratory disorders are related to service, to include exposure to herbicides, and are secondary to his service connected lung cancer. Therefore, a VA opinion is warranted addressing the potential relationship, if any, between the Veteran's ongoing respiratory symptoms service and his service connected lung cancer. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding medical records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Schedule the Veteran for a VA opinion with a medical professional of sufficient expertise to determine the nature and etiology of his respiratory disorders, to include COPD, bronchitis, and emphysema. The examiner shall review the Veteran's claims file, and revisit all prior opinions provided. After reviewing the claims file, and all prior opinions provided, and examining the Veteran, only if warranted, the examiner is asked to answer the following questions:

a. Identify all respiratory disorders.

b. Excluding lung cancer, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's respiratory disorder(s) is (are) related to active service, to include exposure to herbicides?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's respiratory disorder(s) was (were) caused by his service-connected lung cancer?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's respiratory disorder(s) was (were) aggravated (permanently worsened beyond its natural progression) by his lung cancer?

Review of the entire claims file is required.  The Veteran served in the Republic of Vietnam during the applicable presumptive period, and thus exposure to herbicides is presumed. Additionally, the examiner should consider the Veteran's contentions that his symptoms of wheezing and difficulty breathing began in-service and have continued since. See July 2017 hearing transcript. Service treatment records note the Veteran reported ongoing wheezing and was hospitalized for pneumonia. See August 3, 1961 STRs. 

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If aggravation is found, please identify to the extent possible the baseline level of disorder prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his respiratory disorder by the service-connected disease or injury. 

3. Thereafter, readjudicate the issue on appeal, and complete any additional development warranted. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




